El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
Se solicita la desestimación de esta apelación por frívola. Del legajo de la sentencia aparece que Gregorio Nieves de-mandó en la Corte Municipal de Toa Alta a Juan Melecio, en cobro de $415.33. Se dictó sentencia en rebeldía, conde-nando al demandado al pago de la suma reclamada. Apeló el demandado para ante la corte de distrito y formuló una contestación negando los hechos alegados en la demanda. Solicitó el demandante una sentencia sobre las alegaciones y la corte de distrito la dictó condenando de nuevo al de-mandado a pagar al demandante la suma reclamada. La sentencia sobre las alegaciones se basó en lo siguiente. Co-*478piamos de la relación del caso y opinión de la corte senten-ciadora:
“Posteriormente, el demandante radicó una moción solicitando se dicte sentencia sobre las alegaciones, y se 'señaló para la vista de la misma, el día 7 de abril de 1930, con asistencia, de los abogados de-ambas partes. Comb la demanda está jurada, la contestación tam-bién debe estar jurada, de lo contrario, procede dictar una 'sentencia sobre las alegaciones: Tettanansi vs. Zeno, 24 D.P.R. 775.
“Como dijimos antes, dicha contestación aparece jurada por el abogado del demandado, y no por el demandado, y la razón fundamental que expone el abogado para jurar él eü. vez de hacerlo el de-mandado, es que el demandado se encuentra en Dorado. El Muni-cipio del Dorado corresponde al Distrito Judicial de San Juan y el abogado del demandado o sea Armando A. Miranda, según aparece de lafc constancias de este récord que la corte tiene a la vista y del cual toma conocimiento judicial, reside en el Municipio de San Juan, también dentro del Distrito Judicial de esta corte. De modo que, el demandado al encontrarse en el Municipio .de Dorado, no se encon-traba. en uno distinto del en que reside su abogado señor Miranda.. Por consiguiente, no estaba autorizado el abog’ado en este caso, para jurar la contestación por el demandado. (Artículo 118 del Código de Enjuiciamiento Civil.) Y dicho juramento es nulo, y por tanto, la conte'stación no está jurada.”
No conforme el demandado apeló otra vez. La trans-cripción, que sólo contiene diez y siete páginas en maquinilla, quedó archivada en esta Corte Suprema el 28 de mayo ultimo. El 6 de junio siguiente el apelante pidió una pró-rroga de treinta días para presentar su alegato, que le fuá concedida, y el 5 de julio solicitó otra por igual término y con idéntico fin, que también le fué concedida.
Así las cosas la parte apelada presentó, el 21 de julio actual, su moción de desestimación alegando que el recurso era enteramente frívolo y se había interpuesto con el mero propósito de dilatar. Se señaló la vista de la moción para, el 29 de julio, notificándose a las partes el señalamiento el propio día 21.
El apelante no compareció a la vista de la moción, limi-tándose a enviar una petición escrita de suspensión, basada-. *479en que el 29 de julio tenía nn compromiso previo con varios clientes de San Germán que embarcaban para el extranjero la semana próxima. La corte no estimó suficiente la causa alegada para la suspensión y dió por celebrada la vista.
 De no quedar resuelto este asunto a virtud de la moción, la vista del recurso en su fondo no podría celebrarse hasta el próximo término de noviembre, quizá basta el de enero de 1931. Decimos esto porque todo parece justificar la afirmación del apelado de que la táctica empleada por el apelante es meramente dilatoria. Después que se estudia el asunto, se concluye que las prórrogas solicitadas para la presentación del alegato, no están en verdad justificadas.
Pero dejando a un lado estas consideraciones y yendo a la cuestión fundamental envuelta, oreemos que está bien, fundada la sentencia sobre las alegaciones y que la apelación es enteramente frívola. Debió, de acuerdo con la ley, jurar la contestación el propio demandado. Formando parte el pueblo del Dorado, donde reside el demandado, del distrito judicial de San Juan, donde también reside el abogado y donde se tramitaba el pleito, el simple beebo de la resi-dencia del demandado en dicbo pueblo, no justificaba que. fuera el abogado y no la parte el que prestara el juramento. Dicbo juramento era, pues,' ineficaz, y la situación legal que surgía era una contestación no jurada frente a una demanda jurada, y en tal caso, de acuerdo con la ley y la jurispru-dencia, la demanda prevalece y procede una sentencia decla-rándola con lugar.
Debe desestimarse el recurso.
El Juez Asociado Señor Texidor no intervino.